UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1566



VIRGINIA G. SERE,

                                                Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Barry R. Poretz, Magistrate
Judge. (CA-97-874-A)


Submitted:   August 11, 1998                 Decided:   August 27, 1998


Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Virginia G. Sere, Appellant Pro Se. David Fallon Chermol, Office
of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadel-
phia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have sixty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The magistrate judge entered his order on February 9, 1998*;

Appellant’s notice of appeal was filed on April 14, 1998, which is

beyond the sixty-day appeal period. Appellant's failure to note a

timely appeal or to obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       The parties consented to jurisdiction of a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1998) and Fed.
R. Civ. P. 73.


                                2
ly presented in the materials before the court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  3